PER CURIAM.
The adjudication of delinquency is reversed upon a holding that the evidence presented at trial was circumstantial and failed to exclude every reasonable hypothesis of innocence. Redding v. State, 357 So.2d 483 (Fla. 3d DCA 1978). See A.M. v. State, 440 So.2d 478 (Fla. 2d DCA 1983). In addition, mere presence at the scene of a crime is insufficient to establish intent to participate. G.C. v. State, 407 So.2d 639 (Fla.3d DCA 1981). See also T.M. v. State, 415 So.2d 904 (Fla.3d DCA 1982); D.M. v. State, 394 So.2d 520 (Fla.3d DCA 1981).
Reversed.